Case: 21-40322      Document: 00516230716         Page: 1      Date Filed: 03/09/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 9, 2022
                                   No. 21-40322
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   David Lee Jackson,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 1:06-CR-51-2


   Before Smith, Costa, and Wilson, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          David Jackson is serving two consecutive life sentences in federal
   prison. In 2020, he moved for compassionate release under the First Step
   Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A). The district court denied that mo-
   tion because Jackson had not identified “extraordinary and compelling rea-
   sons,” as the statute requires. Id. § 3582(c)(1)(A)(i).
          On the same day, we decided United States v. Shkambi, 993 F.3d 388
   (5th Cir. 2021). There, we clarified that Section 1B1.13 of the Sentencing
   Guidelines does not bind district courts when they resolve prisoners’
Case: 21-40322      Document: 00516230716          Page: 2   Date Filed: 03/09/2022




                                    No. 21-40322


   compassionate-release motions. Id. at 392–93.
          The district court did not have the benefit of Shkambi when it denied
   Jackson’s motion, and it appears to have mistakenly concluded that Sec-
   tion 1B1.13 governed its analysis of Jackson’s prisoner-filed motion. Follow-
   ing our usual practice in such cases, we vacate the denial of Jackson’s com-
   passionate-release motion and remand in light of Shkambi.

                                         I.
                                         A.
          Before 2018, “only the Bureau of Prisons could file a motion for com-
   passionate release” under 18 U.S.C. § 3582(c). Ward v. United States, 11 F.4th
   354, 359 (5th Cir. 2021). The FSA changed that by amending Section 3582
   “to allow [prisoners] to file compassionate-release motions after exhausting
   administrative remedies.” Id.
          As relevant here, a prisoner seeking compassionate release must over-
   come three hurdles. First, “extraordinary and compelling reasons” must jus-
   tify the reduction of his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). Second, the
   reduction must be “consistent with applicable policy statements issued by the
   Sentencing Commission.” Id. § 3582(c)(1)(A). Finally, the prisoner must
   persuade the district court that his early release would be consistent with the
   sentencing factors in 18 U.S.C. § 3553(a). Id. “The district court has discre-
   tion to deny compassionate release if the Section 3553(a) factors counsel
   against a reduction.” Ward, 11 F.4th at 360.
          Notably, Section 3582 does not define “extraordinary and compelling
   reasons.” Congress left that task to the Sentencing Commission, though
   Congress did insist that “[r]ehabilitation of the [prisoner] alone” cannot jus-
   tify a reduced sentence. 28 U.S.C. § 994(t); Shkambi, 993 F.3d at 390–91.
          Section 1B1.13 reflects the Commission’s efforts to specify those rea-




                                         2
Case: 21-40322         Document: 00516230716               Page: 3      Date Filed: 03/09/2022




                                          No. 21-40322


   sons. Its commentary “articulate[s] four categories of ‘extraordinary and
   compelling reasons’ that could warrant a sentence reduction: (A) medical
   conditions of the defendant; (B) age of the defendant; (C) family circum-
   stances; and (D) other reasons” identified by the Bureau’s Director.
   Shkambi, 993 F.3d at 391 (citing U.S.S.G. § 1B1.13 cmt. n.1).
           But the Commission apparently did not anticipate that Congress
   would allow prisoners to file compassionate-release motions. Section 1B1.13
   repeatedly states that it governs the Bureau’s compassionate-release motions.
   Id. at 392. As a result, we held in Shkambi that it does not bind a district
   court when considering a prisoner’s motion for compassionate release. Id.
   at 393.1 Even so, Section 1B1.13 may “inform[ ]” the district court’s analysis.
   United States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct.
   2688 (2021).
                                                B.
           Two decades ago, Jackson stabbed another federal prisoner to death.
   For that offense, he was convicted of murder and sentenced to death. He was
   also convicted of possessing a weapon in a prison and sentenced to life im-
   prisonment. We affirmed. United States v. Jackson, 549 F.3d 963 (5th Cir.
   2008), cert. denied, 558 U.S. 828 (2009).
           Jackson then filed a Section 2255 habeas corpus petition. While the



           1
             In so holding, we joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits.
   See Shkambi, 993 F.3d at 393. Since then, we have been joined by the First, Third, Ninth,
   and D.C. Circuits. United States v. Ruvalcaba, No. 21-1064, 2022 WL 468925, at *6 (1st
   Cir. Feb. 15, 2022); United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021); United States
   v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (per curiam); United States v. Long, 997 F.3d 342,
   355 (D.C. Cir. 2021). Only the Eleventh Circuit disagrees. United States v. Bryant, 996 F.3d
   1243, 1247–48 (11th Cir.), cert. denied, 142 S. Ct. 583 (2021). To our knowledge, the Eighth
   Circuit has not weighed in. See United States v. Crandall, No. 20-3611, 2022 WL 385920,
   at *2 (8th Cir. Feb. 9, 2022).




                                                 3
Case: 21-40322        Document: 00516230716             Page: 4      Date Filed: 03/09/2022




                                         No. 21-40322


   government was preparing to litigate that petition, it discovered undisclosed
   Brady material related to Jackson’s schizophrenia. That led the government
   to offer Jackson a deal. The government would petition the district court to
   reduce Jackson’s sentence to life imprisonment; in return, Jackson would
   withdraw his Section 2255 petition. Jackson agreed. The district court then
   sentenced him to life imprisonment for the murder conviction (to run con-
   secutively to his other life sentence) and dismissed the Section 2255 petition.
           Fast forward seven years. After the FSA became law, Jackson moved
   for compassionate release. He advanced five reasons that he said were ex-
   traordinary and compelling: the pandemic, a COVID–19 outbreak at his
   prison, his poor health, his efforts at rehabilitation, and ineffective assistance
   of counsel (“IAC”) during his Section 2255 litigation. He also stated, with-
   out elaboration, that his release would be consistent with the Section 3553(a)
   factors.
           The government opposed the motion.                  It maintained that Sec-
   tion 1B1.13 controlled the district court’s assessment of extraordinary and
   compelling reasons. It thus disputed only the reasons consistent with that
   statement: the pandemic, the alleged outbreak, and their interaction with his
   health problems. The government also suggested that the Section 3553(a)
   factors did not favor Jackson’s release on account of the threat he posed to
   the public.2
           The district court denied Jackson’s petition the same day we decided
   Shkambi. It rejected Jackson’s claims that the COVID-19 pandemic, a
   COVID-19 outbreak at his prison, and his health problems were extraordinary
   and compelling reasons. But the court’s opinion did not discuss or analyze


           2
            See 18 U.S.C. § 3553(a)(2) (stating that one factor is “the need for the sentence
   imposed . . . to protect the public from further crimes of the defendant”).




                                               4
Case: 21-40322      Document: 00516230716           Page: 5     Date Filed: 03/09/2022




                                     No. 21-40322


   his rehabilitation claim, his IAC claim, or the Section 3553(a) factors.
          Jackson appealed.

                                          II.
          We review the denial of a compassionate-release motion for abuse of
   discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021). That
   occurs when the district court “bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” Id. (quotation omitted). We
   review purported errors of law de novo. See United States v. Batiste, 980 F.3d
   466, 469 (5th Cir. 2020). A factual determination is clearly erroneous “only
   if, based on the entire evidence, we are left with the definite and firm convic-
   tion that a mistake has been committed.” United States v. Barry, 978 F.3d 214,
   217 (5th Cir. 2020) (quotation omitted).
          Even when the district court has erred, we may affirm if another
   ground in the record supports its judgment. United States v. Garrett, 15 F.4th
   335, 340 (5th Cir. 2021). The district court need not have reached that
   ground, Hammervold v. Blank, 3 F.4th 803, 813 (5th Cir. 2021), but it must
   have been “advanced below,” see Dillard v. City of Austin, 837 F.3d 557,
   562 n.2 (5th Cir. 2016). In addition, “[t]hough we may affirm on an alterna-
   tive basis, the decision to do so is discretionary . . . .” United States v. Hank-
   ton, 875 F.3d 786, 793 (5th Cir. 2017).

                                          III.
          Jackson claims that the district court failed to analyze his rehabilitation
   claim and IAC claim because it mistakenly believed that Section 1B1.13 gov-
   erned compassionate-release motions filed by prisoners. He therefore asks
   us to vacate and remand for further consideration in light of Shkambi. The
   government contends that the district court merely relied on Section 1B1.13
   to “inform” its analysis. See Thompson, 984 F.3d at 434. Jackson has the




                                             5
Case: 21-40322          Document: 00516230716                Page: 6       Date Filed: 03/09/2022




                                            No. 21-40322


   better reading of the district court’s opinion.
           Although the district court never explicitly said so, its opinion reveals
   that it believed Section 1B1.13 was binding. It called Section 1B1.13 one of
   the “governing statutes” for Jackson’s motion. It stated that Section 1B1.13
   limited the “extent” to which his reasons could “qualif[y]” him for compas-
   sionate release. It situated the availability of compassionate release “under
   18 U.S.C. § 3582(c)(1)(A)(i) and U.S.S.G. § 1B1.13, cmt. n.1(A)”3—indicat-
   ing that it believed Section 1B1.13 controlled the outcome. And it analyzed
   Jackson’s medical issues using the framework provided by Section 1B1.13’s
   commentary on the “Medical Condition of the Defendant.” U.S.S.G.
   § 1B1.13, cmt. n.1(A).
           All that leads us to conclude that the district court had quietly adopted
   the government’s position that Section 1B1.13 limited its analysis of “extraor-
   dinary and compelling reasons.” That’s a mistake under Shkambi,4 so we fol-
   low our typical practice and remand in light of that decision.5
           The government urges us to affirm on other grounds. It presses two



           3
               Emphasis added.
           4
             Cf. Ward, 11 F.4th at 360 (“[T]he district court did not explicitly state that it con-
   sidered Section 1B1.13 to bind its determination, but it relied on Section 1B1.13 exclusively
   to delineate the contours of what constitutes an ‘extraordinary and compelling reason’ be-
   fore concluding that Ward failed to present one. Accordingly, this part of the district court’s
   analysis is not a basis to affirm its denial.”); Cooper, 996 F.3d at 288 (“The district court
   declined to consider whether it had discretion to deviate from the ‘extraordinary and com-
   pelling reasons’ articulated in § 1B1.13 . . . . Thus, as clarified in Shkambi, the district court
   effectively considered that policy statement binding.”).
           5
              See, e.g., United States v. Tucker, No. 20-10906, 2022 WL 278377 (5th Cir. Jan. 31,
   2022) (per curiam) (unpublished); see also Cooper, 996 F.3d at 289 (“When a district court
   fails to exercise its discretion based on a misapprehension of the law . . . , this court remands
   the action to allow the district court to exercise it in the first instance.” (alteration adopted)
   (quotation and quotation marks omitted)).




                                                   6
Case: 21-40322         Document: 00516230716               Page: 7      Date Filed: 03/09/2022




                                          No. 21-40322


   options. First, it claims that Jackson’s efforts at rehabilitation and the alleged
   IAC are not extraordinary and compelling grounds. Second, it says that Jack-
   son is still a threat to the public, so his release is not consistent with the Sec-
   tion 3553(a) factors.
           The problem with the first alternative ground is that the government
   never mentioned it to the district court.6 Instead, it argued that only those
   reasons highlighted in Section 1B1.13 qualified as exceptional and compelling
   under the FSA. Thus, because the government never “advanced” that
   ground, we can’t use it to affirm. Dillard, 837 F.3d at 562 n.2.
           The second alternative ground has two shortcomings. The first is that
   the balancing of the Section 3553(a) factors is fact-intensive and, as the gov-
   ernment admits, not well developed before the district court. That is a strong
   reason for us to decline to affirm on this ground. See, e.g., EEOC v. Simbaki,
   Ltd., 767 F.3d 475, 485 n.16 (5th Cir. 2014).
           The second concern is that affirming on that ground would encroach
   on the district court’s special role in sentencing matters. The FSA vests the
   discretion to alter a prisoner’s sentencing in the district courts. See 18 U.S.C.
   § 3582(c)(1)(A).       That is hardly a surprise; one of the “institutional
   strengths” of the district courts is applying the sentencing laws to defendants
   based on their individual circumstances.7 Those laws include the Sec-
   tion 3553 factors, for which “[t]he sentencing judge is in a superior position



           6
            Although the government disputed Jackson’s rehabilitation when discussing the
   Section 3553(a) factors and suggested in passing that his IAC claim was “outside of the
   scope” of his compassionate-release motion, it never linked those claims to the “extraordi-
   nary and compelling reasons” requirement in Section 3582.
           7
             Kimbrough v. United States, 552 U.S. 85, 109 (2007); see also Koon v. United States,
   518 U.S. 81, 98 (1996) (“District courts have an institutional advantage over appellate
   courts in making [Sentencing Guideline] determinations . . . .”).




                                                 7
Case: 21-40322         Document: 00516230716              Page: 8       Date Filed: 03/09/2022




                                          No. 21-40322


   to find facts and judge their import . . . in the individual case.” Gall v. United
   States, 552 U.S. 38, 51 (2007). Indeed, we have recognized that principle in
   other compassionate-release cases. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020); Ward, 11 F.4th at 360. We therefore exercise our discre-
   tion and leave it to the district court to analyze the Section 3553(a) factors.8
           The judgment is VACATED and REMANDED for further pro-
   ceedings in light of United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021). We
   do not mean to suggest what rulings the district court should make on re-
   mand.




           8
             If necessary. On remand, the district court may deny Jackson’s motion without
   reaching the Section 3553(a) factors if it determines that he has not identified “extraordi-
   nary and compelling reasons” justifying his release. 18 U.S.C. § 3582(c)(1)(A)(i); see, e.g.,
   Thompson, 984 F.3d at 433–35. But we have regularly affirmed the denial of a compassion-
   ate–release motion—even in cases with a Shkambi problem—where the district court’s
   weighing of the Section 3553(a) factors can independently support its judgment. See, e.g.,
   Ward, 11 F.4th at 360.




                                                8